Exhibit 10.27

SAKS INCORPORATED

Supplement to Performance Share Agreement-Performance Share Award

Name of Award Holder: «Name»

Effective Date of Award: «Issue Date»

Number of Performance Shares: «Number of Shares»

Dear Award Holder:

I am pleased to inform you that Saks Incorporated (the “Company”) has awarded to
you the number of shares of its common stock, $0.10 par value, indicated above
(the “Performance Shares”). The Performance Shares are awarded to you pursuant
to and subject to the terms and conditions of (1) the Company’s 2004 Long-Term
Incentive Plan (the “Plan”), (2) the Performance Share Agreement between the
Company and you (the “Agreement”), and (3) this Supplement to Performance Share
Agreement. This Supplement to Performance Share Agreement is an “Award
Supplement” referred to in the Agreement.

The Performance Shares will vest in accordance with the terms of the Plan and
this Supplement as follows, unless the Performance Shares vest earlier in
accordance with paragraph 3 of the Agreement:

 

Objective

   Performance Goal:
2007 Adjusted EBITDA    % of Goal
Attained   Performance
Shares Awarded (% of Target)

Threshold (Min)

   $205    87.5%   50%    $219    93.75%   75%

Target

   $234    100%   100%    $248    106%   125%

Maximum

   $263    112.5%   150%

The Human Resources and Compensation Committee of the Company’s Board of
Directors in its sole discretion will determine the Company’s adjusted EBITDA
for the 2007 fiscal year for the purposes of this award. You will earn a
prorated number of Performance Shares if the Company’s EBITDA for the 2007
fiscal year is greater than threshold objective but less than the maximum
objective. You will forfeit all Performance Shares if the Company’s adjusted
EBITDA for its 2007 fiscal year is less than $205 million. If you earn any
Performance Shares, they will vest in accordance with the Plan if you have been
continuously employed by the Company or one of its subsidiaries from the
effective date of the award specified above through March 9, 2010. You will
forfeit all earned Performance Shares if they do not vest accordance with the
preceding sentence.

 

Saks Incorporated By:  

LOGO [g94680sig001.jpg]

  Christine A. Morena   Executive Vice President   Human Resources